Title: John Quincy Adams to John Adams, 25 November 1800
From: Adams, John Quincy
To: Adams, John


				
					My dear Sir.
					Berlin 25. November 1800.
				
				Many months have pass’d since I received a line from you, or from my dear mother. From my brother Thomas I have no letter of a later date than July, and from the department of State I have but one dated since last February.— Perhaps I am to impute the greater part of this seeming oblivion of my american correspondents to my own remissness during the last winter— For six months however I have scarcely suffered a week to pass without writing, and unless my letters should have been unfortunate beyond the common proportion of failures, many of them, must before this have reached the United States.— I have not written indeed directly to you since July, but I suppose most of my letters to my brother, written upon my tour into Silesia, have been perused by you, and have given you frequent information of our situation.
				I have therefore been obliged to depend upon the accounts from America, contained in the public newspapers, and the private intelligence of some Americans in Europe.— All these concur in representing the state of parties and the temper of the public mind in such a state, as to leave scarce a doubt but that a change will take place at the ensuing election, which will leave you at your own disposal, and furnish one more example to the world, how the most important services to the public, and a long, laborious life anxiously, and successfully devoted to their welfare, are rewarded in popular governments.
				
				As I know, that from the earliest period of your political life, you have always made up your account to meet sooner or later such treatment in return for every sacrifice, and every toil, I hope and confidently believe, that you will be prepar’d to bear this event with calmness and composure, if not with indifference— That you will not suffer it to prey upon your mind, or affect your health; nor even to think more hardly of your Country than she deserves— Her truest friends I am persuaded will more keenly feel your removal from the head of her administration than yourself.— Your long settled and favourite pursuits, of literature and of farming, will give you full employment and prevent that craving void of the mind which is so apt to afflict statesman out of place; which conjures up a spectre to haunt them, or embitters them against their own species in a degree that renders their own lives miserable.
				In your retirement, you will have not only the consolation of a consciousness that you have discharged all the duties of a virtuous citizen, but the genuine pleasure of reflecting, that by the wisdom and firmness of your administration, you left that very Country, in safe and honourable peace, which at the period of your entrance into office, was involved in dangerous and complicated disputes with more than one formidable foreign power.— That without the smallest sacrifice of national honour and dignity you have succeeded in settling a quarrel with France, which under any other system of conduct than that which you pursued, would at this moment have burst into a most ruinous and fatal war, or could only be pacified by disgraceful and burthensome humiliations.— The merit of this system too, is so entirely and exclusively your own, that we are told it was disapproved by almost all the principal leaders of the party friendly to the Constitution and the Union; the great supporters of your last election— Nay, the general opinion is, that to this defection of your friends, originating solely in your adherence to the system you had adopted against their opinions must be ascribed your removal from the chair at this time— Indeed, my dear Sir, if this be the case, it is not your fame or honour that will suffer by the result.— The common and vulgar herd of statesmen, and warriors, are so wont to promote on every occasion their private and personal interest at the expence of their Country, that it will be a great and glorious preeminence for you, to have exhibited an example of the contrary; of a statesman who made the sacrifice of his own interest and influence to the real, and unquestionable benefit of his Country.
				
				I am fully convinced that the Gentlemen who were so much dissatisfied with your determination to send the last mission to France acted from motives of pure patriotism at first, however they may have suffered wounded pride, and angry passions to influence their conduct since.— But in their aversion to the last embassy they certainly proceeded upon inaccurate information as to the general state of things in Europe, and upon judgments into which there entered more of temper than of consideration— Had the issue of the mission been eventually unsuccessful, it would still have been a measure grounded upon the soundest policy; but if ever the wisdom of a questionable plan was justified to the utmost by the event it has been so, on this occasion— The convention with France has not indeed given us every thing we could have wished, but it has secured us more than we ever could have obtained without it, and has entirely removed the danger of a War, which must probably have ended in a dissolution of our Union— And this arrangement will not even occasion a difference between us and England, since the british government have given a formal assurance that they see nothing in the Convention of which they have reason to complain.
				Probably the individual sufferers under the french depredations, and the party who declared themselves so strongly against the late negotiation, will think the want of a stipulation for complete indemnity, a sufficient stipulation objection against the conclusion of the Treaty— But those who know how impossible any stipulation of indemnity is to obtain where it cannot be compelled, or how illusive and nugatory it would be if made, will be convinced, as I think the people of the United States in general will be convinced that the convention taken altogether is highly advantageous to us.
				Let then a thinking and impartial man, compare the situation of the United States on the 4th: of March 1797, when you assumed the functions of their first Executive Magistrate, with their situation on the same day 1801, when I here suppose they will cease— Let him observe them at the first period, at the point of War, to every appearance inevitable, with France and Spain, yet at the same time having the highest reason to complain against the treatment of Great-Britain— At the last period in full, and as far as human foresight can judge, in safe and permanent peace with all these powers— And let him ask himself how much of this favourable change ought justly to be ascribed to you; the answer will flash with the light of demonstration: had you been the man of one great party which

divides the people of the United States, you might have purchased peace, by tribute under the name of loans, and bribes under that of presents; by sacrificing with pleasure, as one of the leaders of that party formally avowed his disposition to do, the rights of the Union, to the pleasure of France, by answering her injuries with submission and her insults with crouching: had you been the man of the other party, you would have lost the only favourable moment for negotiating peace to the best advantage, and at this moment would have seen the United States at open war, with an enemy in the highest exultation of victory, without an ally, and in the general opinion of the world, if not in real truth, little better than once more a colony of Great-Britain.— In resisting therefore with all the energy which your constitutional powers enabled you to exercise, and all, your personal influence could excite among your countrymen the violence of France you saved the honour of the American name from disgrace, and prepared the way for obtaining fair terms of reconciliation— By sending the late mission, you restored an honourable peace to the nation, without tribute, without bribes, without violating any previous engagement, without the abandonment of any claim of right, and without even exciting the resentment of the great enemy of France.— You have therefore given the most decisive proof that in your administration, you were the man, not of any party, but of the whole nation; and if the eyes of faction will shut themselves against the value of such a character, if even the legal and constitutional judgment of your country, as express’d by their suffrages at an election will be insensible to it, you can safely and confidently appeal from the voice of heated and unjust passions, to that of cool and equitable reason, from the prejudices of the present, to the sober decision of the future posterity.
				Whatever changes may take place in the political system of the new world, they cannot be more extraordinary than those which are happening from day to day in the old— The chain of important events which within these few years have multiplied so far beyond the common course of human affairs, appears to be spreading with accelerated rapidity in proportion as we draw nearer to the commencement of another century.— The spirit of Jacobinism, which has so largely contributed to the calamities which have long afflicted this quarter of the globe, would scarcely have imagined two years ago, to find in the Emperor of Russia its greatest aid and support, and in General Bonaparte its most formidable enemy. For as on the one hand, Paul affords a striking example of the ill consequences of

power in hereditary succession, Bonaparte on the other proves as forcibly the tendency of all the absurd and wicked theories of equality and fraternity, and representative democracy, to end in absolute and hereditary sway.
				You remember with what impetuous fury Paul began about eighteen months ago, an active War against France; and how he broke off all intercourse with Denmark and Prussia, because they declined joining him and the coalition— You have reason to remember it, as he express’d his willingness at that time to make a commercial Treaty with us, upon condition that we should not negotiate for Peace with France— Britain and Austria were then his dear allies, and the Emperor of Germany, the best friend (according to his own expression) he had in the world— All this tenderness of affection is blown away like the wind of yesterday— Denmark and Prussia have become his dearest friends and allies— He insults the Romish emperor, in his court Gazette, and refuses to receive embassies from him—Embargoes all English ships in his ports, sequesters all english property in his dominions, and proclaims the English Nation, to be not a race of human beings, but a vermine that infest the sea.— In the mean time he makes his Peace with France, and by indulging the violence of his resentments against Austria and England forgets entirely that he is throwing all his weight into a scale which already preponderates too much, and the load of which his own Nation will soon feel to its ruin.
				France will doubtless derive immense advantages from this temper, and from the vehemence with which he gratifies it— Whatever Austria’s sins against Russia were, (and they admit of no excuse; of no palliation) they have at least been dearly expiated— Even a vindictive spirit might be soothed into compassion, by the state to which Austria has been reduced; and to leave her at the mercy of an inexorable and triumphant enemy, is what Russia ought to be the last of European powers to do— Yet, not content with this, Russia, without any apparent motive, proceeds to press upon the only remaining power which can withstand in any degree the overbearing weight of France, and takes the present moment to press as hard upon England, as upon Austria— His proposal to the three other Northern powers, for the revival of the armed neutrality will be known to you before you receive this letter; and such have been in frequent instances of late the insolence and excesses of the british navy towards neutral powers, that if the Russian Emperor had only gone thus far, his conduct might have been justified by the principles of sound

policy, and must have had the approbation of other nations— But such is the violence with which he proceeds, that he will probably force England into a war with him before his plan of the armed neutrality can be accomplished, and without his aid and influence the system would hardly be strong enough to support itself
				It is so difficult to account for the excessive rancour and inveteracy of Paul, against his late allies, from any rational motive of interest or of policy, that many persons acquainted with the state of the court at St: Petersburg, ascribe them rather to the peculiar character and temper of the man, and to the influence of certain personages, such as are usually possess’d of the real dominion in almost all despotic governments— His ostensible ministers for foreign affairs the Counts Rostopsin and Panin, are supposed to be very far from suggesting, or approving the present system; but they have little or no influence, and he scarcely sees them from one month’s-end to another— His great favourite is a man who bears the name of Kutoizow, and sometimes of Ivan Paulowitz, because the Emperor, when Grand-Duke was his god-father at his baptism— He is by birth a Turk; and was taken, when quite a child, at the siege of Bender, and given by the Russian general who commanded there, to the Emperor, who had him educated at his own expence, and then took him into his service as his valet de chambre— From this menial office he has raised him to places of the highest rank in the empire, and loaded him with wealth and honours.— This turkish slave, travestied into a Russian nobleman, keeps a french opera-singer by the name of Chevalier, who was sent for, between two and three years ago, and went from Hamburg to St: Petersburg— For this woman it is said the Emperor himself indulged a transient fancy, and she has so well improved the moment of his kindness, and the subsidiary but more durable attachment of his favourite, that from a very threadbare subsistence, with which she entered Russia, she has already amassed a splendid fortune. Through this channel it is reported the first advances were made towards the negotiation which is still carried on between France and Russia; the present state of which I have mentioned in so recent a letter which I presume will be submitted to your perusal, that it would be superfluous for me to say any thing further about it here.
				Such is the government of a country, where arbitrary power is established in one person, by hereditary succession— In France, the scenes of a democratic revolution are approaching towards their

catastrophe.— The power of the first Consul, is little more limited than that of the Emperor of Russia; but his authority is new, and far from being firmly established— The jacobins can never forgive his desertion of their cause, and a very recent conspiracy has been detected, the object of which was to assassinate him. One of the principal persons concerned in this plot was an Italian sculptor, by the name of Ceracchi, who is well known in America, and whose conduct has for many years been that of a fanatic revolutionist— Among the rumours circulating in the european world, of which it is not easy to ascertain the authenticity, it is asserted that Bonaparte in consequence of this intended attempt upon his person became sensible of the necessity of designating his successor, in case any accident should befall him, and sent expressly for General Moreau, whom he thought best entitled to this distinction; that this measure gave extreme dissatisfaction to the Consul’s brother Lucian, and produced an altercation between them, the result of which was that Lucian was sent away upon a special mission abroad— This last circumstance at least is true, though it is not yet known where the Minister of the interior is gone— But there are men it seems in France who either desire or pretend to desire that the sovereign power should be given as an inheritance to the family of Bonaparte— Several pamphlets have within these few weeks been gratuitously distributed about Paris and in the departments, arguing from a great variety of considerations the expediency and even the necessity of adopting this system; and it is not positively certain whether the propagation of these sentiments is to be imputed to the real friends, or to the concealed enemies of the first Consul— I am for my own part most inclined to think them the insidious expedients of the royal party, or else of the Jacobins themselves, to excite an odium against the present possessor of the chief magistracy. Whatever the real fact may be, Bonaparte certainly feels the desire of giving duration and permanency to his authority— There is but one alternative for his ambition; that of settling down peaceably, as a brother to the other European monarchs, or of becoming at the head of his armies the conqueror of them all— It is alike uncertain which of these careers is most suitable to the Consul’s inclination; and which of them he would find most difficult in the execution.—
				One of his brothers, a young man of two or three and twenty has lately been here, attended by two officers, nearly of his own age— He is a colonel in the army, and travels to acquire military

knowledge. He was treated here universally with as much distinction as is shewn to a foreign prince, and is now gone upon a short tour through the Prussian provinces.
				It would be of little use to tell you the mere news of the day, which is of little importance, and which would be no longer news when my letter shall reach you. At this season of the year I can scarcely ever expect that you should receive a letter from me within four months of its date, though from England you get the public intelligence usually in the course of two— On the 22d: of this month the hostilities between the French and Austrians were to recommence, and unless Austria should consent to negotiate her peace, separately from England (for that is the point upon which they broke off) the french according to every probability will before the new year be in possession of Vienna.— The necessity of the case will therefore beyond all doubt eventually compel Austria to treat separately, and Great-Britain will of course be obliged to do the same thing.— Her distresses are so rapidly accumulating upon her that the consequences are highly menacing even to her internal tranquility, yet there is a large fund of stubbornness in the English character, which it seems to me will for some time longer prevent the conclusion of her peace with France.
				Ever devotedly your’s.
				
					A.
				
			